Opinion
Per Curiam,
Plaintiff, Mary Shonk, was injured when struck by an automobile, driven by Allan Dungan, defendant, while she was crossing Market Street, an 84 foot highway in Kingston Borough, in Luzerne County. Before stepping into the street, she had looked in both directions and there, was no approaching traffic. She also looked to the right and left when she reached the middle of the road and seeing no traffic, she continued crossing. When approximately three quarters of the way across Market Street she was suddenly blinded by the lights of defendant’s car which had just then been turned on her and she was immediately struck by *221the car and thrown to the street. Defendant testified that he did not see plaintiff until he was twenty feet from her and that she was then crossing in front of his car; that she continued to the curb to his right and then darted back in the path of his car. A jury returned a verdict in favor of plaintiff and defendant appealed from the judgment of the lower court entered on the verdict and refusing his motion for a judgment non obstante veredicto.
It is clear from these facts that the lower court did not err in refusing to set aside the verdict. Plaintiff did all that the law requires of a reasonable prudent person under the circumstances. Smith v. Wistar, 327 Pa. 419, 194 A. 486. The jury could well find, on the other hand, that defendant was negligent in not seeing plaintiff until he was but twenty feet from her and that his testimony that she darted back in front of his automobile from a place of safety on the curb was incredible. The learned court below therefore, properly refused defendant’s motion for judgment n.o.v.
Judgment affirmed.